

Exhibit 10.1

FORM OF PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of February 14,
2008 (the “Effective Date”), by and among New York Mortgage Trust, Inc., a
Maryland corporation (the “Company”), and the purchasers listed on the Schedule
of Purchasers attached hereto as Schedule A (each, a “Purchaser” and,
collectively, the “Purchasers”).
 
THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:
 
A.   In accordance with the terms and conditions of this Agreement, the Company
has agreed to issue and sell, and the Purchasers have agreed to purchase, in a
transaction that is exempt from registration under Section 4(2) of the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”), that number of shares of common stock, par
value $0.01 per share, of the Company (the “Common Stock”) set forth opposite
their respective names on the Schedule of Purchasers attached hereto as Schedule
A and, in the aggregate, up to 15,000,000 shares of Common Stock (the “Shares”).
JMP Securities LLC has acted as placement agent (the “Placement Agent”) with
respect to the sale of the Shares.
 
B.   Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement” and, together with this Agreement, the “Operative Agreements”),
pursuant to which the Company has agreed to provide the Purchasers with the
benefit of certain registration rights under the Securities Act, subject to the
Closing (as defined in Section 1.2 below), on the terms and subject to the
conditions set forth therein.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:
 
SECTION 1. Sale and Purchase of the Shares.
 
1.1  Purchase and Sale of the Shares. At the Closing the Company shall issue and
sell to each Purchaser, and each Purchaser agrees to purchase from the Company,
severally and not jointly, upon the terms and subject to the conditions
hereinafter set forth, the number of Shares set forth opposite the Purchaser’s
name on the Schedule of Purchasers attached hereto as Schedule A at a purchase
price of Four Dollars ($4.00) per share.
 
1.2  The Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at the offices of O’Melveny & Myers LLP, 275 Battery
Street, Suite 2600, San Francisco, California 94111, as soon as practicable on
the date agreed upon by the Company and the Placement Agent, but in no event
later than three (3) business days following the execution of this Agreement, or
on such later date or at such different location as the Company and the
Placement Agent shall agree upon in writing, but in any event not prior to the
date that the conditions for Closing set forth in Sections 5 and 6 of this
Agreement shall have been satisfied or waived by the appropriate party (the
“Closing Date”). The Closing shall occur at a time to be agreed upon by the
Company and the Placement Agent and of which the Purchasers shall be notified by
facsimile transmission or otherwise.
 

--------------------------------------------------------------------------------


 
1.3  Form of Payment; Delivery of the Shares. At the Closing, (i) each Purchaser
shall pay the Company the amount opposite such Purchaser’s name on the Schedule
of Purchasers attached hereto as Schedule A for the Shares to be issued and sold
to such Purchaser, by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions attached hereto on Schedule B, and
(ii) the Company shall deliver to each Purchaser one or more stock certificates
registered in the name of the Purchaser, or in such nominee name(s) as
designated by the Purchaser in writing at least two (2) days before Closing,
representing in the aggregate the number of Shares set forth opposite such
Purchaser’s name on the Schedule of Purchasers attached hereto as Schedule A and
bearing the legends referred to in Section 3.9 of this Agreement. The name(s) in
which the stock certificates are to be registered are set forth in the Stock
Certificate Questionnaire attached hereto as part of Appendix I. Each party’s
obligations to complete the purchase and sale of the Shares at the Closing shall
be subject to the satisfaction (or waiver) of the conditions set forth in
Sections 5 and 6 of this Agreement.
 
1.4  Independent Nature of Purchasers’ Obligations and Rights. The rights and
obligations of each Purchaser under any Operative Agreement are several and not
joint with the rights and obligations of the other Purchasers. A Purchaser shall
not be responsible in any way for the performance of the obligations of any
other Purchasers under any Operative Agreement. Except as otherwise set forth in
Section 6 of this Agreement, a Purchaser shall not have the right to terminate
or fail to perform its obligations under any Operative Agreement solely because
another Purchaser terminates or fails to perform its obligations under an
Operative Agreement. Nothing contained herein or in any Operative Agreement, and
no action taken by any Purchaser pursuant thereto shall constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Operative Agreements. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Operative Agreements,
and it shall not be necessary for the other Purchasers to be joined as
additional parties in any proceeding for such purpose.
 
SECTION 2. Company’s Representations and Warranties. The Company represents and
warrants to, and covenants with, each Purchaser as follows as of the Effective
Date and the Closing Date:
 
2.1  Confidential Private Placement Memorandum. The Company has prepared the
confidential private placement memorandum dated February 14, 2008 (the “Private
Placement Memorandum”), setting forth information concerning the Company and the
Common Stock. As used in this Agreement, “Private Placement Memorandum” means
the Private Placement Memorandum as amended or supplemented and including all
documents incorporated by reference therein, including any SEC Filings (as
defined below). To the knowledge of the Company, copies of the Private Placement
Memorandum and the documents listed in clauses (a) through (d) below have been
delivered to the Purchasers pursuant to the terms of this Agreement. The Private
Placement Memorandum (excluding the draft form of this Agreement and the draft
form of the Registration Rights Agreement), as of its date, and each of the
following documents, as of the respective date it was filed with the Commission
(as defined below) (together with any information included in the Current Report
on Form 8-K of the Company furnished, but not filed with, the Commission on
January 25, 2008 that is not expressly incorporated by reference in the Private
Placement Memorandum), do not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading:
 
2

--------------------------------------------------------------------------------


 
(a)  the Company’s Annual Report on Form 10-K for the year ended December 31,
2006 (including certain information incorporated by reference therein from the
Company’s definitive Proxy Statement on Schedule 14A for the Company’s 2007
Annual Meeting of Stockholders) (the “2006 10-K”);
 
(b)  the Company’s Quarterly Reports on Forms 10-Q for its fiscal quarters ended
March 31, 2007, June 30, 2007 and September 30, 2007 (collectively, the “2007
10-Q”);
 
(c) the Company’s Current Reports on Forms 8-K filed with the Commission on
February 14, 2007, March 14, 2007, July 3, 2007 (with respect to Item 8.01
only), September 6, 2007, September 12, 2007, October 1, 2007, October 4, 2007,
December 3, 2007 (with respect to our filing under Items 1.01 and 5.02 on Form
8-K) and January 25, 2008 (with respect to our filing under Items 1.01, 3.02,
5.02, 5.03, 7.01 and 9.01 of Form 8-K) (collectively, the “8-K”);
 
(d)  all other documents, if any, filed by the Company with the Commission since
December 31, 2006 and prior to the Closing Date (together with the 2006 10-K,
2007 10-Q and 8-K, the “SEC Filings”) pursuant to the reporting requirements of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”).
 
The Private Placement Memorandum does not contain any information that,
immediately after the Company files the Current Report on Form 8-K in accordance
with Section 4.2 of this Agreement, would constitute material non-public
information.
 
2.2  Exchange Act Filings. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and the Company is subject to the reporting
requirements of the Exchange Act and has filed in the time and manner required
all documents that the Company was required to file under the Exchange Act. The
Company has not received notification that the Commission is contemplating
terminating registration. The SEC Filings, when they were filed with the
Securities and Exchange Commission (the “Commission”), conformed in all material
respects to the applicable requirements of the Exchange Act and the rules and
regulation of the Commission promulgated thereunder applicable to the SEC
Filings. The Company covenants that its Annual Report on Form 10-K for the year
ended December 31, 2007 will be timely filed on or before March 17, 2008.
 
3

--------------------------------------------------------------------------------


 
2.3  Financial Statements. The financial statements, including the notes
thereto, included in the SEC Filings present fairly and accurately in all
material respects the consolidated financial position of the Company as of the
dates indicated and the consolidated results of operations and changes in
financial position and cash flows of the Company for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) as applied in the United States and on a
consistent basis throughout the periods involved and in accordance with
Regulation S-X promulgated by the Commission; the financial statement schedules
included in the SEC Filings and the amounts under Part II, Item 6 of the 2006
10-K present the information shown therein fairly and accurately in all material
respects and have been compiled on a basis consistent with the financial
statements included in the SEC Filings. 
 
2.4  Organization and Qualification. Each of the Company and its Subsidiaries
(as defined below), other than New York Mortgage Trust 2006-1 (which is a
validly existing common law trust fund formed pursuant to applicable law,
validly existing and in compliance with all applicable contractual and legal
requirements), has been duly incorporated or formed and is validly existing as a
corporation, limited liability company or trust, as applicable, in good standing
under the laws of the jurisdiction of its incorporation or formation, as
applicable, with full power and authority to own its properties and conduct its
business as presently conducted and described in the Private Placement
Memorandum. Each of the Company and each Subsidiary, other than New York
Mortgage Trust 2006-1, is duly qualified to do business and is in good standing
in each jurisdiction in which the ownership or leasing of its properties or the
conduct of its business requires such qualification, except where the failure to
so qualify would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on (i) the business, prospects, properties,
assets, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole, (ii) the transactions
contemplated hereby or in the other Operative Agreements or (iii) the authority
or the ability of the Company to perform its obligations under the Operative
Agreements (a “Material Adverse Effect”). Complete and correct copies of the
Articles of Amendment and Restatement of the Company as amended (the “Charter”)
and bylaws of the Company as in effect on the Effective Date have been filed by
the Company with the Commission.
 
2.5  Subsidiaries of the Company. The Company does not own or control, directly
or indirectly, any Subsidiary other than the “Subsidiaries” listed on Schedule C
hereto. For the purposes of this Agreement, the term “Subsidiary” shall mean
any: (a) firm, corporation, partnership, limited liability company, trust or
other entity (a “Person”) of which the Company owns (i) at least 10% of the
outstanding voting capital stock (or other outstanding voting shares of
beneficial interest), or (ii) at least a majority of the partnership,
membership, joint venture or similar interests; (b) partnership in which the
Company is a general partner; or (c) limited liability company in which the
Company is the manager or the managing member. Except as disclosed in the SEC
Filings, the Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any liens. Except
for short-term investments, the Company does not own any shares of stock or any
other equity or long-term debt securities of any corporation or have any equity
interest in any firm, partnership, limited liability company, joint venture,
association or other entity except as set forth in the SEC Filings or the
Private Placement Memorandum.
 
4

--------------------------------------------------------------------------------


 
2.6  Authorized Capital Stock. The authorized capital stock of the Company
consists of 400,000,000 shares of Common Stock and 200,000,000 shares of
Preferred Stock (“Preferred Stock”), including 2,000,000 shares of Series A
Cumulative Redeemable Convertible Preferred Stock, par value $0.01 per share
(“Series A Preferred Stock”). As of the Effective Date, 3,640,209 shares of
Common Stock were issued and outstanding and 1,000,000 shares of Series A
Preferred Stock were issued and outstanding; the issued and outstanding shares
of Series A Preferred Stock and Common Stock have been duly and validly
authorized and issued, are fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws and were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description thereof contained in the Private Placement Memorandum. Except as
disclosed in the SEC Filings or in the Private Placement Memorandum and, except
for options issued pursuant to the Company’s 2005 Stock Incentive Plan and 2004
Stock Incentive Plan, the Company does not have outstanding any options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of its capital stock or any such options,
rights, convertible securities or obligations, or any obligation to repurchase,
redeem or otherwise acquire any outstanding security of the Company. Except as
set forth in the Charter, the issue and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any person and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities. The
description of the Company’s stock, stock bonus and other stock plans or
arrangements and the options or other rights granted and exercised thereunder
set forth in the Private Placement Memorandum accurately and fairly presents all
material information with respect to such plans, arrangements, options and
rights. With respect to each Subsidiary, (i) all the issued and outstanding
shares, if any, of each Subsidiary’s capital stock have been duly and validly
authorized and issued, are fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws and were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and (ii) there are no outstanding options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, any of the Subsidiary’s capital stock or any such
options, rights, convertible securities or obligations, or any obligation to
repurchase, redeem or otherwise acquire any outstanding security of such
Subsidiary. Except as disclosed in the SEC Filings or the Private Placement
Memorandum, there are no stockholder agreements, voting agreements or similar
agreements or arrangements with respect to the Common Stock or Preferred Stock
to which the Company is a party, or, to the knowledge of the Company, between or
among any of the Company’s stockholders.
 
2.7  Issuance, Sale and Delivery of the Shares. The Shares have been duly and
validly authorized by the Company and, when issued, delivered and paid for in
the manner set forth in this Agreement, shall be duly authorized, validly
issued, fully paid and nonassessable and free and clear of all pledges, liens,
restrictions, mortgages, claims and encumbrances (other than restrictions on
transfer under state and/or federal securities laws and under the Charter), and
will conform in all material respects to the description thereof set forth in
the Private Placement Memorandum. The form of certificate used to evidence the
Common Stock complies in all material respects with all applicable statutory
requirements and any applicable requirements of the organizational documents of
the Company. No preemptive rights or other rights to subscribe for or purchase
the Company’s capital stock exist by operation of law, under the organizational
documents of the Company or under any agreement to which the Company or its
Subsidiaries is a party or otherwise with respect to the issuance and sale of
the Shares by the Company pursuant to this Agreement. No stockholder of the
Company has any right (which has not been waived or has not expired by reason of
lapse of time following notification of the Company’s intent to file the
registration statement to be filed by the Company pursuant to the Registration
Rights Agreement (the “Registration Statement”)) to require the Company to
register the sale of any shares or other securities owned by such security
holder under the Securities Act in the Registration Statement. No further
approval or authority of the stockholders or the Board of Directors of the
Company is required for the issuance and sale of the Shares by the Company, or
the filing of the Registration Statement by the Company, as contemplated herein.
 
5

--------------------------------------------------------------------------------


 
2.8  Due Execution, Delivery and Performance. The Company has the corporate
power and authority to enter into the Operative Agreements and to perform the
transactions contemplated hereby and thereby. Each of the Operative Agreements
has been duly authorized, executed and delivered by the Company, and assuming
the valid execution thereof by each Purchaser, the Operative Agreements shall
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
agreements by the Company to indemnify others may be violative of public policy
and, thus, unenforceable.
 
2.9  No Conflicts. The execution, delivery and performance of the Operative
Agreements, the issuance and sale of the Shares to be purchased by the
Purchasers under this Agreement and the consummation of the other transactions
contemplated by the Operative Agreements do not and will not (i) conflict with
or constitute a violation of, or default (with the passage of time or the
delivery of notice) under, (A) any bond, debenture, note or other evidence of
indebtedness, or any agreement, lease, franchise, license, permit, contract,
indenture, mortgage, deed of trust, loan agreement, joint venture or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries or their property is bound,
where such conflict, violation or default might reasonably be expected to have a
Material Adverse Effect, or (B) any law, administrative regulation, ordinance or
judgment, order or decree of any court or governmental agency, arbitration panel
or authority binding upon the Company or any of its Subsidiaries or any of their
property, where such conflict, violation or default would reasonably be expected
to have a Material Adverse Effect, (ii) violate the Charter or bylaws of the
Company or the organizational documents of any of its Subsidiaries, or
(iii) result in the creation or imposition of any lien, encumbrance, claim,
security interest or charge upon any property or asset of the Company or any of
its Subsidiaries.
 
2.10   No Government Approvals. No authorization, approval, consent or order of
or registration or filing with any governmental or regulatory authority,
commission, board, body or agency is required for the execution, delivery and
performance of the Operative Agreements or the consummation of the transactions
contemplated in the Operative Agreements or the issuance, sale and deliver of
the Shares, except (i) as may be required under the Securities Act in connection
with the registration of the Shares pursuant to the Registration Rights
Agreement, (ii) the filing of a Current Report on Form 8-K pursuant to Section
4.2 of this Agreement, (iii) as may be required after the Closing under the
state securities or blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Shares, (iv) as may be required in connection
with the approval of any listing application(s) for the Shares on the NASDAQ
Stock Market, and (v) for any such other approvals as have been obtained.
 
6

--------------------------------------------------------------------------------


 
2.11    No Material Change. Subsequent to the respective dates as of which
information is given in the SEC Filings, (i) neither the Company nor any of its
Subsidiaries has incurred any liabilities or obligations (whether direct or
indirect or contingent or otherwise), or entered into any oral or written
agreement or other transaction which might reasonably be expected to result in a
Material Adverse Effect, (ii) neither the Company nor any of its Subsidiaries
has sustained any material loss or interference with their businesses or
properties from fire, flood, windstorm, accident or other calamity (whether or
not insured), (iii) neither the Company nor any of its Subsidiaries has paid or
declared any dividends or other distributions with respect to their capital
stock and neither the Company nor any of its Subsidiaries is in default in the
payment of principal or interest on any outstanding debt obligations, (iv) there
has not been (A) any change in the capital stock of the Company or any of its
Subsidiaries other than (1) the sale of the Shares hereunder, and (2) shares or
options issued pursuant to the Company’s 2005 Stock Incentive Plan and 2004
Stock Incentive Plan, or (B) any increase in indebtedness material to the
Company or any of its Subsidiaries (other than in the ordinary course of
business), (v) each of the Company and its Subsidiaries has conducted its
business only in the ordinary course of business in accordance with past
practice, and (vi) there has not been a Material Adverse Effect.
 
2.12   No Actions. Except as disclosed in the SEC Filings, there are no legal or
governmental actions, suits, proceedings, inquiries or investigations pending
and, to the knowledge of the Company, there are none threatened against or
affecting the Company or any of its Subsidiaries or any of their respective
officers or directors or any property, assets or rights of the Company or any of
its Subsidiaries, which actions, suits or proceedings, individually or in the
aggregate, would reasonably be expected to prevent or materially and adversely
affect the transactions contemplated by this Agreement or which, if determined
adversely to the Company or any of its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect; and, to the knowledge of the
Company, there is no existing or threatened labor disturbance by the employees
of the Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries is a party to or subject to the provisions of any injunction,
judgment, decree or order of any court, regulatory body administrative agency or
other governmental body, which would reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Company, no executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any material liability with respect to any of the foregoing
matters.
 
2.13    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares will not be, an “investment company” or an
entity “controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.
 
7

--------------------------------------------------------------------------------


 
2.14    No Other Offering Materials. The Company has not distributed and will
not distribute prior to the filing of the Registration Statement (which shall
not be prior to the Closing Date) any offering material in connection with the
offering and sale of the Shares other than the documents described in Section
2.1 hereof. Neither the Company nor any person acting on its behalf has in the
past or will hereafter take any action independent of the Placement Agent to
sell, offer for sale or solicit offers to buy any securities of the Company that
would require that the offer, issuance or sale of the Shares, as contemplated by
this Agreement, be registered pursuant to the provisions of Section 5 of the
Securities Act.
 
2.15    Intellectual Property. Except as disclosed in the SEC Filings or the
Private Placement Memorandum, (i) the Company and its Subsidiaries owns or has
obtained valid and enforceable licenses or options for the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, copyrights and trade secrets necessary for the conduct of the Company’s
and its Subsidiaries’ businesses as described in the Private Placement
Memorandum and as currently conducted (collectively, the “Intellectual
Property”); and, (ii) (a) there are no third parties who have any ownership
rights to any Intellectual Property that is owned by, or has been licensed to,
the Company or any of its Subsidiaries that would preclude the Company or any of
its Subsidiaries from conducting its business as currently conducted, except for
the ownership rights of the owners of the Intellectual Property licensed or
optioned by the Company or any of its Subsidiaries; (b) to the knowledge of the
Company, there are currently no sales of any products that would constitute an
infringement by third parties of any Intellectual Property owned, licensed or
optioned by the Company or any of its Subsidiaries; (c) there is no pending or,
to the knowledge of the Company, threatened action, suit, proceeding or claim by
others challenging the rights of the Company or any of its Subsidiaries in or to
any Intellectual Property owned, licensed or optioned by the Company or any of
its Subsidiaries, other than claims that would not reasonably be expected to
have a Material Adverse Effect; (d) there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Intellectual Property owned, licensed or optioned
by the Company or any of its Subsidiaries, other than actions, suits,
proceedings and claims that would not reasonably be expected to have a Material
Adverse Effect; and (e) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others that the Company or any
of its Subsidiaries infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary right of others, other than
actions, suits, proceedings and claims that would not reasonably be expected to
have a Material Adverse Effect. All material license agreements pursuant to
which (i) the Company and its Subsidiaries is granted rights in Intellectual
Property, or (ii) the Company or any of its Subsidiaries has granted rights to
others in Intellectual Property owned or licensed by the Company or any of its
Subsidiaries, are in full force and effect, except as would not reasonably be
expected to have a Material Adverse Effect and there is no material default by
the Company or any of its Subsidiaries or, to the knowledge of the Company, any
other party thereto, except as would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Company, neither the Company
nor any of its Subsidiaries has made and is not making unauthorized use of any
confidential information or trade secrets of any person. The Company believes it
and each of its Subsidiaries is conducting itself in a commercially reasonable
manner to establish and preserve its ownership of all material copyright, trade
secret and other proprietary rights with respect to its products and technology.
 
8

--------------------------------------------------------------------------------


 
2.16    Compliance. The Company and its Subsidiaries are in compliance with all
applicable laws, rules, regulations, orders, decrees and judgments applicable to
them (collectively, the “Applicable Laws”), including, without limitation, all
applicable local, state and federal environmental laws and regulations and the
provisions of the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley Act”),
and the rules and regulations of the Financial Industry Regulatory Authority
(the “FINRA”); except where failure to be so in compliance would not have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries has
received any notice of purported or actual non-compliance with Applicable Laws
nor, except to the extent it would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, any notice of any
material, actual or proposed changes in the existing Applicable Laws. There is
and has been no failure on the part of the Company or any of the Company’s
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act, including Section 402 related to loans and
Sections 302 and 906 related to certifications.
 
2.17    Registration Statement Eligibility. The Company has not been notified by
the Commission that it will not meet the requirements for use of Form S-3 for
registration of the resale of all of the Shares in a single registration. The
Company has no knowledge of any facts or circumstances (including, without
limitation, any circumstances that may delay or prevent the obtaining of
accountant’s consents) that would reasonably be expected to prohibit or delay
the preparation or initial filing of the Registration Statement on Form S-3
(except to the extent that any public float requirement would be applicable)
that will be available for the resale of the Shares by each of the Purchasers.
 
2.18    No Defaults. Neither the Company nor any of its Subsidiaries is in
violation of any material provision of its Charter or bylaws or any other
organizational documents, as applicable. Except as to defaults, violations and
breaches which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, neither the Company nor any of its
Subsidiaries is in breach of or default with respect to any provision of any
agreement, judgment, decree, order, mortgage, deed of trust, lease, franchise,
license, indenture, permit or other instrument to which it is a party or by
which it is or any of its properties are, bound; and there does not exist any
state of fact which, with notice or lapse of time or both, would constitute an
event of default, as defined in such documents, on the part of the Company or
any of its Subsidiaries, except such defaults which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
2.19    Contracts. All material agreements to which the Company and its
Subsidiaries is a party and which are required to have been filed by the Company
pursuant to the Securities Act or the Exchange Act have been filed by the
Company with the Commission pursuant to the requirements of the Securities Act
or the Exchange Act, as applicable. Except for such agreements that have expired
or terminated in accordance with their terms prior to the date hereof, each such
agreement is in full force and effect and is binding on the Company and/or its
Subsidiaries, as applicable, and, to the knowledge of the Company, is binding
upon such other parties, in each case in accordance with its terms, and neither
the Company, any of its Subsidiaries nor, to the knowledge of the Company, any
other party thereto, is in breach of or default under any such agreement, which
breach or default would reasonably be expected to have a Material Adverse
Effect. Neither the Company, nor any of its Subsidiaries, has received any
written notice regarding the termination of any such agreements.
 
9

--------------------------------------------------------------------------------


 
2.20    Nasdaq Stock Market Listing. The Company has applied to list its common
stock on the Nasdaq Stock Market. The Company shall use its commercially
reasonable best efforts to have the Shares listed on the Nasdaq Stock Market on
or before the first date that the Registration Statement is declared effective
by the Commission.
 
2.21    Foreign Corrupt Practices, etc. Neither the Company, any of its
Subsidiaries, their employees nor, to the knowledge of the Company, any agent or
other person acting on behalf of the Company or any of its Subsidiaries, has,
directly or indirectly, (i) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds, (iii) failed to disclose fully any contribution
made by the Company or any of its Subsidiaries or made by any person acting on
its behalf and of which the Company is aware in violation of law, or (iv)
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended.
 
2.22    Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.
 
2.23    OFAC. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 
2.24    Accountants and Lawyers. The firm of Deloitte & Touche LLP, which has
expressed its opinion with respect to the financial statements included in the
2006 10-K and the consolidated financial statements to be included or
incorporated by reference in the Registration Statement and the prospectus which
forms a part thereof, is and was, during the periods covered by their reports,
an independent registered public accounting firm with respect to the Company as
required by the Exchange Act, the Sarbanes-Oxley Act and the Public Company
Accounting Oversight Board. There are no material disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants and lawyers formerly or presently employed by
the Company.
 
10

--------------------------------------------------------------------------------


 
2.25    Properties. Each of the Company and its Subsidiaries has good and
marketable title to all properties and assets reflected as owned by it in the
financial statements included in the 2006 10-K and in the Private Placement
Memorandum and that it otherwise purports to own, and such properties and assets
are not subject to any lien, mortgage, pledge, or security interest except (i)
those, if any, securing debt reflected in the financial statements included in
the SEC Filings, or (ii) those which are not material in amount or do not
adversely affect the use made and intended to be made of such property by the
Company or its Subsidiaries. Each of the Company and its Subsidiaries holds its
leased properties under valid and binding leases, with such exceptions as would
not reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the SEC Filings, each of the Company and its Subsidiaries owns or
leases all such properties as are necessary to its operations as now conducted.
 
2.26    Environmental Compliance. Neither the Company nor any of its
Subsidiaries is in violation in any material respect, or has received notice of
any material violation with respect to, any applicable environmental, safety or
similar law applicable to the business of the Company or any of its
Subsidiaries; neither the Company nor any of its Subsidiaries has received any
notice of, or has any knowledge of any occurrence or circumstance which, with
notice or passage of time, or both, would give rise to a material claim against
the Company or any of its Subsidiaries under or pursuant to any Environmental
Law with respect to any properties currently or previously owned, leased or
operated by the Company or any of its Subsidiaries, or the assets of the Company
or any of its Subsidiaries, or arising out of the conduct of the business of the
Company or any of its Subsidiaries; the Company and its Subsidiaries have
received all material permits, licenses or other approvals required of them
under applicable federal and state occupational safety and health and
environmental laws and regulations to conduct their respective businesses, and
each of the Company and its Subsidiaries is in compliance in all material
respects with all terms and conditions of any such permit, license or approval
applicable to it; for purposes of this Agreement, the term “Environmental Law”
shall mean any federal, state or local environmental law, statute, ordinance,
rule or regulation, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. Sections 9601-9675, the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. Sections 5101-5127, the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Sections 6901-6992k, the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Sections 11001-11050, the Toxic
Substances Control Act, 15 U.S.C. Sections 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. Sections 136-136y, the Clean Air Act, 42
U.S.C. Sections 7401-7642, the Clean Water Act (Federal Water Pollution Control
Act), 33 U.S.C. Sections 1251-1387, the Safe Drinking Water Act, 42 U.S.C.
Sections 300f-300j-26, and the Occupational Safety and Health Act, 29 U.S.C.
Sections 651-678, and any analogous state laws, as any of the above may be
amended from time to time and the regulations promulgated pursuant to each of
the foregoing.
 
11

--------------------------------------------------------------------------------


 
2.27    ERISA. The Company, the Subsidiaries and each “employee benefit plan” as
defined under the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”)
established or maintained by the Company, the Subsidiaries or their ERISA
Affiliates (as defined below) are in compliance in all material respects with
all presently applicable provisions of ERISA; no “reportable event” (as defined
in ERISA) has occurred or is reasonably expected to occur with respect to any
such employee benefit plan; neither the Company nor its Subsidiaries has
incurred or expects to incur liability under (i) Title IV of ERISA with respect
to termination of, or withdrawal from, any “employee benefit plan” or (ii)
Section 412, 4971, 4975 or 4980(B) of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
“Code”); each “employee benefit plan” established or maintained by the Company,
its Subsidiaries or any of their ERISA Affiliates that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would reasonably be
expected to cause the loss of such qualification; and no “employee benefit plan”
established or maintained by the Company, its Subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
material “amount of unfunded benefit liabilities” (as defined under ERISA). For
purposes of this Agreement, the term “ERISA Affiliate” means, with respect to
the Company and any of its Subsidiaries, any member of any group of
organizations described in Sections 414(b), (c), (m) or (o) of the Code of which
the Company or any of its Subsidiaries is a member.
 
2.28    Insurance. Each of the Company and its Subsidiaries maintains and will
continue to maintain insurance (issued by insurers of recognized financial
responsibility) of the types, against such losses and in the amounts, with such
insurers and subject to deductibles and exclusions as are customary in the
Company’s and its Subsidiaries’ industry and otherwise reasonably prudent,
including, without limitation, insurance covering all real and personal property
owned or leased by the Company and its Subsidiaries against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against
by similarly situated companies, all of which insurance is in full force and
effect. Neither the Company nor any Subsidiary has any reason to believe that it
will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.
 
2.29    Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes), if applicable, which are required to be paid in
connection with the sale and transfer of the Shares to be sold to each Purchaser
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been complied with.
 
2.30    Taxes. Each of the Company and its Subsidiaries has filed on a timely
basis all material federal, state, local and foreign income and franchise tax
returns required to be filed by it through the date hereof or had properly
requested extension thereof and has paid all material taxes shown as due
thereon, and any related material assessments, fines or penalties. Each of the
Company and its Subsidiaries has made reasonably adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 2.3 above
in respect of all federal, state, local and foreign income and franchise taxes
for all periods as to which the tax liability of the Company and its
Subsidiaries has not been finally determined. The Company has no knowledge of a
tax deficiency which has been or might be asserted or threatened against it or
any of its Subsidiaries.
 
12

--------------------------------------------------------------------------------


 
2.31    Taxable Mortgage Pool. Neither the Company, any of its Subsidiaries nor
any of their assets will be treated as a taxable mortgage pool. Neither the
Company nor any of its Subsidiaries shall hold any residual interest in a real
estate mortgage investment conduit.
 
2.32    REIT Status. The Company elected to be taxed as a real estate investment
trust (a “REIT”) under the Code commencing with its taxable year ended
December 31, 2004; commencing with the Company’s taxable year ended December 31,
2004, the Company has been organized and operated in conformity with the
requirements for qualification and taxation as a REIT under the Code, and its
current and proposed ownership and operations will allow the Company to continue
to satisfy the requirements for qualification and taxation as a REIT under the
Code for its taxable year ending December 31, 2008 and in the future.
 
2.33    Price of Common Stock. Neither the Company nor any of its officers,
directors, affiliates or, to the Company’s knowledge, its agents has taken, or
will take, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.
 
2.34    Finder’s Fees. The Company has not incurred any liability for any
finder’s fees or similar payments in connection with the transactions
contemplated by the Operative Agreements, except with respect to the Placement
Agent. The Purchasers shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other persons for fees of a type
contemplated in this Section 2.34 under an agreement to which the Company is a
party or otherwise aware of that may be due in connection with the transactions
contemplated by this Agreement.
 
2.35    Non-Public Information. The Company has not disclosed to the Placement
Agent or any of the Purchasers, whether in the Private Placement Memorandum or
otherwise, information that would constitute material non-public information as
of the Closing Date, other than the transactions contemplated by this Agreement.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transaction in securities of the Company.
 
2.36    Investment and Risk-Adjusted Capital Guidelines. The Company is, and at
all times has been, in material compliance with its investment and risk-adjusted
capital guidelines.
 
2.37    Related Party Transactions. Other than this Offering, no transaction has
occurred and no relationship, direct or indirect, exists between or among the
Company, any of its Subsidiaries and its or their affiliates, officers,
directors, stockholders, customers or suppliers or any affiliate or affiliates
of any such officer, director, stockholder, customer or supplier that is
required to have been described under applicable securities laws in its SEC
Filings and is not so described in such filings.
 
2.38    Insider Loans. There are no outstanding loans or advances or guarantees
of indebtedness by the Company or any of the Subsidiaries to or for the benefit
of any of the officers, directors or managers of the Company or any of its
Subsidiaries or any of the members of the families of any of them.
 
13

--------------------------------------------------------------------------------


 
2.39    Director Independence. Each director of the Company which is designated
as “Independent” in the SEC Filings satisfies the requirements for independence
under the Sarbanes-Oxley Act and the rules of the NASDAQ Stock Market; and a
majority of the Company’s directors are so “Independent”.
 
2.40    Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and/or any of its Subsidiaries and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its SEC Filings and is not so disclosed or that has
or otherwise would reasonably be expected to have a Material Adverse Effect.
 
2.41    Governmental Permits, Etc. Each of the Company and its Subsidiaries has
all franchises, licenses, certificates, consents, accreditations,
certifications, approvals and other authorizations from such federal, state or
local government or governmental agency, department or body that are currently
required for the operation of the business of the Company and its Subsidiaries
as currently conducted (“Governmental Permits”), except where the failure to
have such Governmental Permits would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor its Subsidiaries are in
violation of or has default on any Governmental Permit or received any notice of
proceedings relating to the revocation or modification of any Governmental
Permit which, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to have a Material Adverse Effect.
 
2.42    Offering. Subject to the accuracy of the Purchasers’ representations in
Section 3 of this Agreement, the offer, sale and issuance of the Shares to the
Purchasers at the Closing, in conformity with the terms of this Agreement,
constitute transactions exempt from the registration requirements of Section 5
of the Securities Act and from the qualification or registration requirements of
all applicable state securities laws.
 
2.43    Solvency. Based on the financial condition of the Company as of the
Closing Date after giving effect to the receipt by the Company of the proceeds
from the sale of the Shares hereunder, (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid.
 
2.44    Controls and Procedures. The Company has implemented controls and other
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms and is accumulated and communicated to the
Company’s management, including its co-chief executive officers and chief
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure; the Company makes and
keeps books, records and accounts, which, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of the assets of the Company
and its Subsidiaries; and the Company maintains a system of internal control
over financial reporting sufficient to provide reasonable assurance that (i)
transactions involving the Company or any of its Subsidiaries are executed in
accordance with management’s general or specific authorizations; (ii)
transactions involving the Company or any of its Subsidiaries are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
as applied in the United States and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
14

--------------------------------------------------------------------------------


 
2.45    General Solicitation. Neither the Company, nor any affiliate of the
Company, nor any other person or entity authorized by the Company to act on its
behalf, including, without limitation, the Placement Agent, has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Shares. The Company has offered the Shares for sale only to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.
 
2.46    No Integrated Offering. Neither the Company, nor any affiliate of the
Company, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering or issuance
of the Shares to be integrated with prior offerings by the Company for purposes
of the Securities Act which would cause Regulation D or any other applicable
exemption from registration under the Securities Act to be unavailable, or would
cause any applicable state securities laws exemptions or any applicable
stockholder approval provisions exemptions, including, without limitation, under
the rules and regulations of any national securities exchange or automated
quotation system on which any of the securities of the Company are listed or
designated to be unavailable, nor will the Company take any action or steps that
would cause the offering or issuance of the Shares to be integrated with other
offerings.
 
2.47    Purchaser Representations. The Company acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 4 hereof.
 
2.48    Acknowledgment Regarding Purchasers’ Purchase of Purchased Securities.
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Purchased Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
15

--------------------------------------------------------------------------------


 
2.49    U.S. Real Property Holding Corporation. The Company is not, has never
been, and so long as any Shares remain outstanding, shall not become, a U.S.
real property holding corporation within the meaning of Section 897 of the Code
and the Company shall so certify upon any Purchaser's request.
 
SECTION 3. Purchaser’s Representations and Warranties. Each Purchaser represents
and warrants to the Company with respect to only itself that as of the Effective
Date and the Closing:
 
3.1       Information. Such Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to an
investment decision like that involved in the purchase of the Shares, including
investments in securities issued by the Company, and has requested, received,
reviewed and considered all information it deems necessary and relevant,
including the Private Placement Memorandum and SEC Filings, in making an
informed decision to purchase the Shares. Such Purchaser further represents that
it has had an opportunity to ask questions of and receive answers from the
Company regarding the terms and conditions of the offering of Shares and the
business, properties, prospects and financial condition of the Company. Such
Purchaser understands that its investment in the Shares involves a significant
degree of risk. Such Purchaser has the knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and has the ability to bear the economic risks of an
investment in the Shares for an indefinite period of time. The Purchaser
acknowledges that the Placement Agent has made no representations or warranties
regarding the Company.
 
3.2       Investment Purpose. Such Purchaser is acquiring the number of Shares
set forth opposite its name on the Schedule of Purchasers attached hereto as
Schedule A in the ordinary course of its business and for its own account for
investment purposes only and with no present intention of distributing any of
such Shares, and no arrangement or understanding exists with any other persons
regarding the distribution of such Shares; provided, however, that in making
such representation, such Purchaser reserves the right to sell, transfer or
otherwise dispose of the Shares at any time subject to and in accordance with
(i) the provisions of this Agreement and (ii) the Federal and state securities
laws applicable to such sale, transfer or disposition.
 
3.3      Accuracy of Information Provided. Such Purchaser has completed or
caused to be completed the Registration Statement Questionnaire attached as
Appendix I to the Registration Rights Agreement, for use in preparation of the
Registration Statement, and the information in such Registration Statement
Questionnaire is true, correct and complete as of the Effective Date and will be
true, correct and complete as of the effective date of the Registration
Statement (provided that, if necessary to make the statement accurate, such
Purchaser shall be entitled to update such information prior to the effective
date of the Registration Statement).
 
16

--------------------------------------------------------------------------------


 
3.4      Accredited Investor. Such Purchaser is an “accredited investor” within
the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.5      Reliance on Exemptions. Such Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and applicable state securities
laws and that the Company is relying upon the truth, accuracy and completeness
of, and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.
 
3.6      Offering Materials. Such Purchaser hereby acknowledges and agrees that
it is prohibited from reproducing or distributing the Private Placement
Memorandum, the Operative Agreements or any other offering materials, in whole
or in part, or divulging or discussing any of their contents, except for use
internally and by its legal counsel, except as required by law or legal process
or except to the extent such information is made publicly available other than
as a result of a breach by such Purchaser (or any of its affiliates or their
representatives) of its confidentiality obligations hereunder. Further, such
Purchaser understands that the existence and nature of all conversations and
presentations, if any, regarding the Company and this offering must be kept
strictly confidential until such time as the Company makes a public announcement
of the sale of Shares. Such Purchaser understands that the federal securities
laws impose restrictions on trading based on information regarding this
offering.
 
3.7      No Governmental Review. Such Purchaser understands that no United
States federal or state agency or other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
3.8      Transfer or Resale.
 
(a) Such Purchaser understands that the Shares have not been registered under
the Securities Act or any state securities laws, and such Purchaser agrees that
it will not, sell, offer to sell, solicit offers to buy, dispose of, loan,
pledge or grant any right with respect to (collectively, a “Disposition;” and
the term “Dispose” shall have the correlative meaning) the Shares, unless
(a) the Shares are registered under the Securities Act, (b) such Purchaser shall
have delivered to the Company an opinion of counsel in form and substance
reasonably acceptable to the Company, to the effect that, in connection with
such Disposition, registration is not required under the Securities Act or any
applicable state securities law due to the applicability of an exemption
therefrom, or (c) such Shares have been Disposed of in accordance with Rule 144
under the Securities Act or any successor provision. In that connection, such
Purchaser is aware of Rule 144 under the Securities Act and the restrictions
imposed thereby. Such Purchaser acknowledges and agrees that no sales of the
Shares may be made under the Registration Statement and that the Shares are not
transferable on the books of the Company pursuant to a sale made under the
Registration Statement unless the certificate submitted to the transfer agent
evidencing the Shares is accompanied by a separate Purchaser’s Certificate of
Subsequent Sale: (i) in the form of Appendix II hereto; (ii) executed by an
officer of, or other authorized person designated by, the Purchaser; and (iii)
to the effect that (A) the Shares have been sold in accordance with the
Registration Statement, the Securities Act and any applicable state securities
or blue sky laws, and (B) the requirement of delivering a current prospectus, if
applicable, has been satisfied.
 
17

--------------------------------------------------------------------------------


 
(b)      Such Purchaser that is located outside the United States acknowledges
that, to its knowledge, no action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Shares, or possession or distribution of offering
materials in connection with the issue of the Shares, in any jurisdiction
outside the United States where action for that purpose is required. Such
Purchaser outside the United States will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense. The Placement Agent is not authorized to make
any representation or use any information in connection with the issue,
placement, purchase and sale of the Shares.
 
(c)       Such Purchaser hereby covenants with the Company not to make any
Disposition of the Shares without complying with the provisions of the Operative
Agreements, and, if then applicable, without effectively causing the prospectus
delivery requirement under the Securities Act to be satisfied, and such
Purchaser acknowledges that the certificates evidencing the Shares will be
imprinted with a legend that prohibits their Disposition except in accordance
therewith. Such Purchaser acknowledges that there may occasionally be times when
the Company in accordance with the terms of the Registration Rights Agreement,
based on the advice of its counsel, determines that it must suspend the use of
the prospectus forming a part of the Registration Statement (as amended or
supplemented by any amendment or prospectus supplement, including post-effective
amendments, the “Prospectus”), until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the Commission or until the Company has amended or supplemented such Prospectus
or until the expiration of the time period permitted under the Registration
Rights Agreement.
 
3.9      Legends. Such Purchaser understands that the Shares may bear
restrictive legends in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for the Shares):
 
Securities Law Legend
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or under the securities laws
of any other jurisdiction. The securities may not be sold, transferred or
assigned in the absence of an effective registration statement for the
securities under the Act, unless sold pursuant to Rule 144 under the Act or
another available exemption from registration under the Act.”
 
18

--------------------------------------------------------------------------------


 
Ownership Limitation Legend
 
“Such Purchaser understands that the certificates representing the Shares will
include the following legend. “The shares represented by this certificate are
subject to restrictions on Beneficial and Constructive Ownership and Transfer.
Subject to certain further restrictions and except as expressly provided in the
Corporation’s Charter, (i) no Person may Beneficially or Constructively Own
shares of the Corporation’s Common Stock in excess of nine and nine-tenths
percent (9.9%) in value or in number of shares, whichever is more restrictive,
of the aggregate of the outstanding shares of Common Stock of the Corporation
unless such Person is an Excepted Holder (in which case the Excepted Holder
Limit shall be applicable); (ii) no Person may Beneficially or Constructively
Own shares of Capital Stock of the Corporation in excess of nine and nine-tenths
percent (9.9%) in value of the aggregate of the outstanding shares of Capital
Stock of the Corporation unless such Person is an Excepted Holder (in which case
the Excepted Holder Limit shall be applicable); (iii) no Person may Beneficially
or Constructively Own shares of Capital Stock that would result in the
Corporation being “closely held” under Section 856(h) of the Internal Revenue
Code of 1986, as amended (the “Code”); (iv) no Person may Transfer shares of
Capital Stock that would result in the Capital Stock of the Corporation being
beneficially owned by less than one hundred (100) Persons (determined without
reference to any rules of attribution) and (v) no Disqualified Organization
shall Beneficially Own any shares of Capital Stock, and no Person shall Transfer
shares of Capital Stock to the extent that such Transfer would result in shares
of Capital Stock being Beneficially Owned by a Disqualified Organization. Any
Person who Beneficially or Constructively Owns or attempts to Beneficially or
Constructively Own shares of Capital Stock which causes or will cause a Person
to Beneficially or Constructively Own shares of Capital Stock in excess or in
violation of the above limitations must immediately notify the Corporation. If
any of the restrictions on transfer or ownership are violated, the shares of
Capital Stock represented hereby will be automatically transferred to a Trustee
of a Charitable Trust for the benefit of one or more Charitable Beneficiaries.
In addition, the Corporation may redeem shares upon the terms and conditions
specified by the Board of Directors in its sole discretion if the Board of
Directors determines that ownership or a Transfer or other event may violate the
restrictions described above. Furthermore, upon the occurrence of certain
events, attempted Transfers in violation of the restrictions described above may
be void ab initio. All capitalized terms in this legend have the meanings
defined in the Charter of the Corporation, as the same may be amended from time
to time, a copy of which, including the restrictions on transfer and ownership,
will be furnished to each holder of Capital Stock of the Corporation on request
and without charge. Requests for such a copy may be directed to the Secretary of
the Corporation at its principal office.”
 
19

--------------------------------------------------------------------------------


 
The securities law legend above shall be removed by the Company from any
certificate evidencing the Shares if a registration statement under the
Securities Act is at that time in effect with respect to the legended security
or the Company is provided with documentation reasonably satisfactory to the
Company and its counsel that such security can be freely transferred in a public
sale without such a registration statement being in effect.
 
If the Company shall fail for any reason or for no reason to issue to the
Purchaser unlegended certificates or issue such Shares to such Purchaser by
electronic delivery at the applicable balance account at the Depository Trust
Company within three (3) business days after the receipt of documents necessary
for the removal of the legend set forth in this Section 3.9 above (the “Removal
Date”), then in addition to all other remedies available to the Purchaser, if on
or after the Business Day immediately following such three (3) business day
period, the Purchaser purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Purchaser of
such Shares that the Purchaser anticipated receiving without legend from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Purchaser’s request and in the Purchaser’s discretion, either (i) pay
cash to the Purchaser in an amount equal to the Purchaser’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such unlegended Shares shall terminate, or (ii) promptly honor its
obligation to deliver to the Purchaser such unlegended Shares as provided above
and pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the Removal Date. For the purpose of this
Agreement, “Closing Bid Price” means, for any security as of any date, the last
closing bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
Financial Markets (“Bloomberg”), or if the foregoing does not apply, the last
closing bid price of such security in the over-the-counter market on the
electronic bulletin board for such security as reported by Bloomberg, or, if no
closing bid price is reported for such security by Bloomberg, the average of the
bid prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
3.10    Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.
 
3.11    Authorization; Enforcement; Validity. Such Purchaser has the power,
authority and capacity to enter into the Operative Agreements and to consummate
the transactions contemplated hereby and thereby, and has taken all necessary
action to authorize the execution, delivery and performance of the Operative
Agreements. Upon the execution and delivery of the Operative Agreements, and
assuming the valid execution thereof by the Company, the Operative Agreements
shall constitute valid and binding obligations of such Purchaser, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as agreements by such Purchaser to indemnify others may be violative
of public policy and, thus, unenforceable.
 
20

--------------------------------------------------------------------------------


 
3.12    No Conflicts. The execution and performance of the Operative Agreements
do not conflict with any agreement to which such Purchaser is a party or is
bound, any court order or judgment affecting such Purchaser, or the constituent
documents of such Purchaser, except for such conflicts as would not reasonably
be expected to have a material adverse effect on the transactions contemplated
by this Agreement.
 
3.13    No Intent to Effect a Change of Control. Such Purchaser has no present
intent to acquire or hold the securities with a purpose or effect of changing or
influencing control of the Company, as such phrase is understood in
Regulation 13D under the Exchange Act.
 
3.14    No Adverse Litigation. Such Purchaser is not a party to any litigation
against the Company.
 
3.15    No Advice. Such Purchaser understands that nothing in this Agreement or
any other materials presented to such Purchaser in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted its own legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Section 2 of this Agreement or
the right of the Purchasers to rely on such representations and warranties.
 
3.16    No Finder’s Fees. Such Purchaser has not incurred any liability for any
finder’s fees or similar payments in connection with the transactions herein
contemplated.
 
3.17    No General Solicitation. Such Purchaser is not purchasing the Shares as
a result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
3.18    Prohibited Transactions.
 
(i)        During the period beginning from the time such Purchaser was
initially contacted about the issue and sale of the Shares to the date hereof,
neither such Purchaser nor any affiliate of such Purchaser, foreign or domestic,
has, directly or indirectly, effected or agreed to effect any “short sale” (as
defined in Rule 200 under Regulation SHO), whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, borrowed any shares of Common
Stock, or granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Company’
securities (each, a “Prohibited Transaction”).
 
21

--------------------------------------------------------------------------------


 
(ii)       Prior to the earliest to occur of (i) the termination of this
Agreement, (ii) the date the Registration Statement is declared effective by the
Commission, and (iii) 180 days from the Closing Date such Purchaser shall not,
and shall cause its Affiliates not to engage directly or indirectly, in any
Prohibited Transaction.


SECTION 4. Covenants.
 
4.1      Obligations. Each party shall timely satisfy each of the conditions to
be satisfied by it as provided in Sections 5 and 6 of this Agreement.
 
4.2      Securities Laws Disclosure. On or before 8:30 a.m., eastern time, on
the second business day following the date of this Agreement, the Company shall
file a Current Report on Form 8-K with the Commission (i) describing the terms
of the transactions contemplated by the Operative Agreements and including this
Agreement and the Registration Rights Agreement as exhibits to such Current
Report on Form 8-K and (ii) describing any material non-public information set
forth in the Private Placement Memorandum. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide any Purchaser with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of such Form 8-K with the Commission without the
consent of such Purchaser.
 
4.3      Use of Proceeds. The Company shall use the proceeds from the sale of
the Shares as described under “Use of Proceeds” in the Private Placement
Memorandum.
 
4.4      Registration Priority. The Company shall not file a registration
statement to register any shares of Common Stock (other than the Shares
purchased pursuant to this Agreement) or any Preferred Stock or other securities
convertible into Common Stock prior to the effectiveness of the Registration
Statement unless the Purchasers are provided an opportunity to have all of the
Shares included in such registration statement.
 
4.5      Lock-Up. Until the later of 120 days from the Closing Date or 90 days
after the effective date of a registration statement covering the resale of the
Shares, the Company shall not, without the prior written consent of the holders
of at least a majority of the shares constituting Registrable Securities (as
defined in the Registration Rights Agreement), at the time outstanding, (i)
directly or indirectly, offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase or otherwise transfer or dispose of any
share of Common Stock, Series A Preferred Stock or other security of the Company
or any of its subsidiaries or any security convertible into or exercisable or
exchangeable for Common Stock or other securities of the Company or any of its
subsidiaries or file any registration statement under the Securities Act (other
than a Registration Statement on Form S-8 or permitted to be filed under the
Registration Rights Agreement) with respect to any of the foregoing or (ii)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of the Common Stock, whether any such swap or transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply
to issuances of equity incentive awards pursuant to the Company’s 2005 Stock
Incentive Plan and 2004 Stock Incentive Plan or any issuances of Common Stock as
a result of the conversion of or redemption of the Series A Preferred Stock
pursuant to its terms.
 
22

--------------------------------------------------------------------------------


 
4.6      Significant Shareholder Lock-Up Agreement. The Company agrees to
undertake commercially reasonable best efforts to cause Steve B. Schnall to
execute a lock-up agreement, substantially in the form of Exhibit C (except that
such lock-up shall commence on the Closing Date and expire on May 30, 2008), and
to deliver such executed lock-up agreement to the Placement Agent no later than
the Closing Date.
 
4.7      Blue Sky Law. The Company agrees to make commercially reasonable best
efforts to qualify the Shares under the state securities or blue sky laws of any
jurisdiction in which such qualification may be required in connection with the
sale and distribution of the Shares.
 
SECTION 5. Conditions to the Company’s Obligation to Close. The obligation of
the Company to issue and sell the Shares to each respective Purchaser at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing such Purchaser with prior written notice thereof:
 
5.1      Operative Agreements. Such Purchaser shall have executed each of the
Operative Agreements to which it is a party and delivered the same to the
Company.
 
5.2      Payment of Purchase Price. The Company shall have received from such
Purchaser the full amount of the purchase price for the Shares being purchased
by such Purchaser at the Closing, by wire transfer of immediately available
funds pursuant to the wire transfer instructions attached hereto as Schedule B.
 
5.3      No Injunctions or Restraints. No litigation properly filed and served
on the Company by a governmental authority with competent jurisdiction over the
Company shall be pending which seeks to enjoin or prohibit the Company from
consummating the transactions contemplated by the Operative Agreements, and no
temporary restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction over the Company shall be in
effect which seeks to enjoin or prohibit the Company from consummating the
transactions contemplated by the Operative Agreements.
 
5.4      Representations and Warranties; Covenants. The representations and
warranties of such Purchaser shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 3 above, in which case such
representations and warranties shall be true, correct and complete without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true, correct and complete as of such
date), and such Purchaser shall have performed, satisfied and complied with in
all material respects the covenants, agreements and conditions required by the
Operative Agreements to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
 
23

--------------------------------------------------------------------------------


 
SECTION 6. Conditions to each Purchaser’s Obligation to Close. The obligation of
each Purchaser hereunder to purchase the Shares from the Company at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Purchaser’s
sole benefit and may be waived by such Purchaser at any time in its sole
discretion by providing the Company with prior written notice thereof:
 
6.1      Operative Agreements. The Company shall have executed each of the
Operative Agreements to which it is a party and delivered the same to such
Purchaser.
 
6.2      Delivery of Shares. The Company shall have executed and delivered to
such Purchaser one or more certificates representing the Shares being purchased
by such Purchaser at the Closing as set forth on the Schedule of Purchasers
attached hereto as Schedule A.
 
6.3      Opinion of Counsel. The Company shall have delivered to the Placement
Agent the opinion of Hunton & Williams LLP, legal counsel of the Company, dated
as of the Closing Date, in the form of Exhibit B attached hereto. Such opinion
also shall state that each of the Purchasers may rely thereon as though it were
addressed to such Purchaser.
 
6.4      Lock-Up Agreement. On the Effective Date, the Company shall have
delivered to the Placement Agent an agreement in the form of Exhibit C (the
“Lock-up Agreement”) attached hereto from each officer and director of the
Company. Such agreement shall be in full force and effect on the Closing Date.
 
6.5      “Comfort” Letter. At the Closing, the Company shall have delivered to
the Placement Agent letters from Deloitte & Touche LLP dated, respectively, as
of the Effective Date and the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent, relating to the financial statements,
including any pro forma financial statements, of the Company, and such other
matters customarily covered by comfort letters issued in connection with
registered public offerings. Such letters also shall state that each of the
Purchasers may rely thereon as though it were addressed to such Purchaser.
 
6.6      No Injunctions or Restraints. No litigation properly filed and served
on the Company by a governmental authority with competent jurisdiction over the
Company shall be pending which seeks to enjoin or prohibit the Company from
consummating the transactions contemplated by the Operative Agreements, and no
temporary restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction over the Company shall be in
effect which seeks to enjoin or prohibit the Company from consummating the
transactions contemplated by the Operative Agreements.
 
6.7      Representations and Warranties; Covenants. The representations and
warranties of the Company shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 2 above, in which case such
representations and warranties shall be true, correct and complete without
further qualification) as of the date when made and as of the Closing Date as
though made at the Closing Date, and the Company shall have performed, satisfied
and complied with in all material respects the covenants, agreements and
conditions required by the Operative Agreements to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. Such Purchaser
shall have received a certificate, executed by the President of the Company,
dated as of the Closing Date, to the foregoing effect.
 
24

--------------------------------------------------------------------------------


 
6.8      Material Adverse Change. Subsequent to the respective dates as of which
information is given in the SEC Filings, there has been no (i) change, event,
circumstance or development that could reasonably be expected to have a Material
Adverse Effect (whether or not arising in the ordinary course of business), (ii)
transaction which is material to the Company and its Subsidiaries, considered as
one enterprise, (iii) any obligation, direct or contingent, that is material to
the Company and its Subsidiaries, considered as one enterprise, incurred by the
Company and the Subsidiaries, considered as one enterprise, (iv) any change in
the capital stock or material change in outstanding indebtedness of the Company
and its Subsidiaries, considered as one enterprise, considered as one
enterprise, or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or its Subsidiaries, or any loss or
damage (whether or not insured) to the property of the Company or Subsidiaries
which has been sustained or will have been sustained which has a Material
Adverse Effect.
 
6.9      Good Standing Certificate. The Company shall have delivered to the
Purchasers a certificate of the State Department of Assessments and Taxation of
the State of Maryland, dated as of a date within ten days of the date of the
Closing, with respect to the good standing of the Company.
 
6.10    Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate of the Company executed by the Company’s Secretary
attaching and certifying to the truth and correctness of (i) the Company’s
Charter, (ii) the Company’s bylaws and (iii) the resolutions adopted by the
Company’s Board of Directors in connection with the transactions contemplated by
this Agreement.
 
6.11    Other Actions. The Company shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Purchasers in connection with
the transactions contemplated hereby.
 
SECTION 7. Miscellaneous Provisions.
 
7.1      Survival of Representations and Warranties. A Purchaser’s election to
purchase the Shares being purchased by such Purchaser based upon the statements
in the certificate described in Section 6.7 of this Agreement shall not be
construed as a waiver of such Purchaser’s right to remedies for the inaccuracy
of the representations and warranties made by the Company in this Agreement and
in such certificate. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all representations and warranties made by
the Company and the Purchasers herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchasers of the Shares being purchased and the payment in
exchange therefor.
 
25

--------------------------------------------------------------------------------


 
7.2      Placement Agent. The Purchasers acknowledge that the Company intends to
pay to the Placement Agent a fee in respect of the sale of the Shares to the
Purchasers. Each of the parties hereto hereby represents that, on the basis of
any actions and agreements by it, there are no other brokers or finders entitled
to compensation in connection with the sale of the Shares to the Purchasers. The
Placement Agent is not an agent of, and is not entitled to make any
representations to the Purchasers or execute any documents on behalf of, the
Company, and the Purchasers acknowledge that the Placement Agent is not
authorized to bind the Company in any way.
 
7.3      Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile; or (iii) two
(2) business days after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:
 
                                            (a)  if to the Company, to:
 
New York Mortgage Trust, Inc.
1301 Avenue of the Americas, 7th Floor
New York, New York 10019
Facsimile: 212-655-6269
Attention: President
 
with a copy to:


Hunton & Williams LLP
951 East Byrd Street
Richmond, Virginia 23219
Facsimile: 804-788-8218
Attention: Daniel M. LeBey, Esq.
 
                                            (b)  if to the Placement Agent, to:
 
JMP Securities LLC
600 Montgomery Street, 11th Floor
San Francisco, California 94108
Facsimile:  (415) 835-8910
Attention:  Jon Dever
cc:  Janet L. Tarkoff, Esq.


with a copy to:


O’Melveny & Myers LLP
Embarcadero Center West
275 Battery Street, Suite 2600
San Francisco, California 94111
Facsimile: (415) 984-8701
Attention: Peter T. Healy, Esq.


26

--------------------------------------------------------------------------------


 
                                            (c)  if to a Purchaser, at its
address as set forth on the Stock Certificate Questionnaire completed by such
Purchaser, or at such other address or addresses as may have been furnished to
the Company in writing.
 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
7.4      Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
7.5      Expenses. Except as provided elsewhere in the Operative Agreements,
each party shall bear their respective costs and expenses associated with the
negotiation, execution, delivery and performance of the Operative Agreements.
 
7.6      Indemnity. The Company shall indemnify, defend and hold harmless each
of the Purchasers and its agents, shareholders, partners, members, officers,
directors, representatives and affiliates (each an “Purchaser Indemnitee” and
collectively, the “Purchaser Indemnitees”) from and against any and all losses,
damages, liabilities, claims and expenses, including reasonable attorneys’ fees,
sustained by any Purchaser Indemnitee resulting from, arising out of, or
connected with any material inaccuracy in, breach of, or non-fulfillment of any
representation, warranty, covenant or agreement made by or other obligation of
the Company contained in this Agreement (including the exhibits and schedules
hereto) or in any document delivered in connection herewith.
 
7.7      Amendments and Waivers. This Agreement may not be modified or amended
or the observance of any term of this Agreement may not be waived except
pursuant to an instrument in writing signed by the Company and each Purchaser.
All references in this Agreement to sections, paragraphs, exhibits and schedules
shall, unless otherwise provided, refer to sections and paragraphs hereof and
exhibits and schedules attached hereto, all of which exhibits and schedules are
incorporated herein by this reference. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration is also offered
to all of the Purchasers.
 
7.8      Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
 
27

--------------------------------------------------------------------------------


 
7.9      Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
7.10    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws provisions.
 
7.11    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. Facsimile signatures shall be deemed original
signatures.
 
7.12    Entire Agreement. This Agreement, the Registration Rights Agreement and
the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any of the
Purchasers makes any representation, warranty, covenant or undertaking with
respect to such matters.
 
7.13    Third Party Beneficiaries. The Placement Agent shall be a third party
beneficiary of this Agreement.
 
7.14    Publicity. The Company shall have the right to approve before issuance
any press releases or any other public statements with respect to the
transactions contemplated by the Operative Agreements. The Company shall not
publicly disclose the name of any Purchaser or any of its affiliates or
investment advisers without the prior written consent of such Purchaser;
provided, however, that the Company shall have the right to disclose such
information without such Purchaser’s consent in the event that such disclosure
is required by any Operative Agreement, judicial or administrative action, law
(including, without limitation, the Securities Act and the Exchange Act), any
exchange on which securities of the Company are listed and regulations or as
otherwise deemed advisable by counsel to the Company.
 
7.15    Termination. In the event that the Closing shall not have occurred with
respect to a Purchaser on or before five (5) business days from the Effective
Date due to the Company’s or such Purchaser’s failure to satisfy the conditions
set forth in Sections 5 and 6 of this Agreement (and the non-breaching party’s
failure to waive such unsatisfied conditions), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any non-breaching
party to any other party.
 
7.16    Assignment. The terms and conditions to this Agreement shall inure to
the benefit of the parties hereto and their respective permitted successors,
heirs, assignees and legal representatives. This Agreement and the rights and
obligations of the respective Purchasers hereunder may not be assigned without
the prior written consent of the Company; provided, however, that no such
consent shall be required for any assignment to (i) a direct or indirect
majority-owned subsidiary of such Purchaser or other entity controlled or
managed by the Purchaser, (ii) to any entity for which such Purchaser or an
affiliate of the Purchaser is a general partner or managing member or (iii) to
any entity that shares a common discretionary investment advisor with such
Purchaser. The Company may not assign its rights hereunder without the prior
written consent of the Purchasers. In no event will a sale by any Purchaser of
all or substantially all of its capital stock or assets, or a merger,
consolidation, share exchange or other business combination transaction
involving any such Purchaser constitute an assignment for purposes of this
Section 7.16.
 
[Remainder Of This Page Has Been Intentionally Left Blank]


28

--------------------------------------------------------------------------------


 
Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.
 

   
 “COMPANY”
 
  NEW YORK MORTGAGE TRUST, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]


S-1

--------------------------------------------------------------------------------


 
Exhibit 10.1
 

     “PURCHASER”  
   
 

 Name of Purchaser:________________________________
 
Name of Individual
 Representing Purchaser: __________________________
 
Title: __________________________________
 
Signature: _______________________________
 
Number of Shares:
 
___________________________________________
 
Address: _______________________________
    
              _______________________________
            
        _______________________________
 
Telephone: _____________________________
 
 

Facsimile: _____________________________
 

 
[SIGNATURE PAGE TO PURCHASE AGREEMENT]


S-2

--------------------------------------------------------------------------------


 
Exhibit 10.1
SUMMARY INSTRUCTION SHEET FOR THE PURCHASER
 
(to be read in conjunction with the entire
Purchase Agreement and the Registration Rights Agreement)
 
A.    Complete the following items on both Operative Agreements:
 
1.         Page S-2 - Signature:
 
(i)        Name of Purchaser
 
(ii)       Name of Individual representing Purchaser (if an Institution)
 
(iii)      Title of Individual representing Purchaser (if an Institution)
 
(iv)     Signature of Individual Purchaser or Individual representing Purchaser
 
                                (v)       Address, telephone and facsimile of
Purchaser
 
2.         Appendix I - Stock Certificate Questionnaire (attached to the
Purchase Agreement); Registration Statement Questionnaire (attached to the
Registration Rights Agreement):
 
Provide the information requested by the Stock Certificate Questionnaire and
Registration Statement Questionnaire.
 
3.         Return BOTH properly completed and signed Operative Agreements (i.e.,
the Purchase Agreement and the Registration Rights Agreement) including the
properly completed Appendix I (initially by facsimile with hard copy by
overnight delivery) to:
 
JMP Securities LLC
600 Montgomery Street, Suite 1100
San Francisco, California 94111
Facsimile:  (415) 835-8920
Attention:  Mr. Brian Markworth


B.         Instructions regarding the transfer of funds for the purchase of
Shares will be sent by facsimile to the Purchaser by the Placement Agent at a
later date.
 
C.        Upon the resale of the Shares by the Purchasers after the Registration
Statement covering the Shares is effective, as described in the Purchase
Agreement, the Purchaser:
 
(i)        must deliver a current prospectus of the Company to the buyer
(prospectuses must be obtained from the Company at the Purchaser’s request); and
 
(ii)       must send a letter in the form of Appendix II to the Company so that
the Shares may be properly transferred.
 
S-3

--------------------------------------------------------------------------------


 
Exhibit 10.1

APPENDIX I
 
NEW YORK MORTGAGE TRUST, INC.
 
STOCK CERTIFICATE QUESTIONNAIRE
 
The undersigned purchaser requests that its stock certificate be issued in the
name of the person(s) indicated below:
 
 Name: ___________________________________
 
     
Address: _________________________________
 
         _________________________________
 
         _________________________________
                     
Social Security or
other Taxpayer Identification Number: _______________________
 

 
 
Date: ____________________________________
 
Name of Purchaser: _________________________ 


Name of Individual
Representing Purchaser: _____________________


Title: ____________________________________


Signature: ________________________________
   

 
Appendix I - 1

--------------------------------------------------------------------------------


 
Exhibit 10.1

APPENDIX II
 
NEW YORK MORTGAGE TRUST, INC.
 
PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE
 
Attention:         New York Mortgage Trust, Inc.
   Chief Financial Officer
 
The undersigned, [an officer of, or other person duly authorized by]
____________________________________________________________________ [fill in
official name of individual or institution] hereby certifies that he/she [said
institution] is the Purchaser of the shares evidenced by the attached
certificate, and as such, sold [fill in number] shares on __________________.

       Print or Type:
 
 
Name of Purchaser:_____________________________________


Name of Individual
Representing Purchaser: _________________________________


Title: _______________________________________________


Signature: ___________________________________________

 
Exhibit C - 1

--------------------------------------------------------------------------------


 